Judgment, Supreme Court, New York County (George Roberts, J., at plea and sentence), rendered December 5, 1989, which convicted defendant, upon his guilty plea, of grand larceny in the third degree and sentenced *428him to a term of imprisonment of from 1 to 3 years, unanimously affirmed.
Defendant’s claim that the prosecutor breached the plea bargain by making a sentence recommendation was not preserved and, in any event, is without merit, since defendant did not fulfill his part of the bargain by making restitution of the $100,000 he had stolen. Nor was the sentence excessive. Larceny in the third degree being a class "D” felony with a maximum sentence of seven years, the sentence imposed was actually in the lower range of the court’s discretion (see, People v Farrar, 52 NY2d 302, 305-306; People v Junco, 43 AD2d 266, 268, affd 35 NY2d 419, cert denied 421 US 951). Concur—Kupferman, J. P., Milonas, Ellerin, Wallach and Rubin, JJ.